              Case 2:20-cv-01756-BJR Document 16 Filed 03/10/21 Page 1 of 12




 1                                                                   The Honorable Barbara J. Rothstein

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE
     LAUNCE TURNER,
 9                                                            Case No. 2:20-cv-01756-BJR
                        Plaintiff,
10
            v.                                                STIPULATED PROTECTIVE
                                                              ORDER
11   EMW, Inc.,
12                      Defendant.

13

14   1.     PURPOSES AND LIMITATIONS

15          Discovery in this action is likely to involve production of confidential, proprietary, or

16   private information for which special protection may be warranted. Accordingly, the parties hereby

17   stipulate to and petition the court to enter the following Stipulated Protective Order. The parties

18   acknowledge that this agreement is consistent with LCR 26(c). It does not confer blanket

19   protection on all disclosures or responses to discovery, the protection it affords from public

20   disclosure and use extends only to the limited information or items that are entitled to confidential

21   treatment under the applicable legal principles, and it does not presumptively entitle parties to file

22   confidential information under seal.

23

     STIPULATED PROTECTIVE ORDER                                                 LITTLER MENDELSON, P.C.
                                                                                       One Union Square
                                                                                600 University Street, Suite 3200
                                                                                    Seattle, WA 98101.3122
                                                                                          206.623.3300
              Case 2:20-cv-01756-BJR Document 16 Filed 03/10/21 Page 2 of 12




 1   2.     “CONFIDENTIAL” MATERIAL

 2          “Confidential” material shall include the following documents and tangible things

 3   produced or otherwise exchanged: (a) sensitive personal identifying information, including, but

 4   not limited to, dates of birth (to be redacted to year of birth), names of minor children, social

 5   security numbers and tax information and taxpayer-identification numbers, financial accounting

 6   information, passport numbers, driver license numbers, individuals’ sensitive employment

 7   records, and documents which are protected by the Health Insurance Portability and Accountability

 8   Act; (b) defendant’s non-public financial, accounting, commercial, proprietary data or

 9   applications; (c) personnel records related to non-parties to this litigation (except the non-party

10   may waive confidentiality to his or her personnel file); (d) medical records; (e) information over

11   which the designating party is obligated to maintain confidentiality by contract or otherwise; and

12   (f) information expressly designated as, and reasonably believed by the designating party to be,

13   confidential in nature.

14   3.     SCOPE

15          The protections conferred by this agreement cover not only confidential material (as

16   defined above), but also (1) any information copied or extracted from confidential material; (2) all

17   copies, excerpts, summaries, or compilations of confidential material; and (3) any testimony,

18   conversations, or presentations by parties or their counsel that might reveal confidential material.

19          However, the protections conferred by this agreement do not cover information that is in

20   the public domain or becomes part of the public domain through trial or otherwise.

21

22

23

     STIPULATED PROTECTIVE ORDER                                               LITTLER MENDELSON, P.C.
                                                                                     One Union Square
                                               -   2                          600 University Street, Suite 3200
                                                                                  Seattle, WA 98101.3122
                                                                                        206.623.3300
              Case 2:20-cv-01756-BJR Document 16 Filed 03/10/21 Page 3 of 12




 1   4.     ACCESS TO AND USE OF CONFIDENTIAL MATERIAL

 2          4.1     Basic Principles. A receiving party may use confidential material that is disclosed

 3   or produced by another party or by a non-party in connection with this case only for prosecuting,

 4   defending, or attempting to settle this litigation. Confidential material may be disclosed only to the

 5   categories of persons and under the conditions described in this agreement. Confidential material

 6   must be stored and maintained by a receiving party at a location and in a secure manner that ensures

 7   that access is limited to the persons authorized under this agreement.

 8          4.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered

 9   by the court or permitted in writing by the designating party, a receiving party may disclose any

10   confidential material only to:

11                  (a)     the receiving party’s counsel of record in this action, as well as employees

12   of counsel to whom it is reasonably necessary to disclose the information for this litigation;

13                  (b)     the officers, directors, and employees (including in house counsel) of the

14   receiving party to whom disclosure is reasonably necessary for this litigation, unless the parties

15   agree that a particular document or material produced is for Attorney’s Eyes Only and is so

16   designated;

17                  (c)     experts and consultants to whom disclosure is reasonably necessary for this

18   litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

19                  (d)     the court, court personnel, and court reporters and their staff;

20                  (e)     copy or imaging services retained by counsel to assist in the duplication of

21   confidential material, provided that counsel for the party retaining the copy or imaging service

22

23

     STIPULATED PROTECTIVE ORDER                                                 LITTLER MENDELSON, P.C.
                                                                                       One Union Square
                                               -   3                            600 University Street, Suite 3200
                                                                                    Seattle, WA 98101.3122
                                                                                          206.623.3300
              Case 2:20-cv-01756-BJR Document 16 Filed 03/10/21 Page 4 of 12




 1   instructs the service not to disclose any confidential material to third parties and to immediately

 2   return all originals and copies of any confidential material;

 3                   (f)     during their depositions, witnesses in the action to whom disclosure is

 4   reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”

 5   (Exhibit A), unless otherwise agreed by the designating party or ordered by the court. Pages of

 6   transcribed deposition testimony or exhibits to depositions that reveal confidential material must

 7   be separately bound by the court reporter and may not be disclosed to anyone except as permitted

 8   under this agreement;

 9                   (g)     the author or recipient of a document containing the information or a

10   custodian or other person who otherwise possessed or knew the information.

11           4.3     Filing Confidential Material. Before filing confidential material or discussing or

12   referencing such material in court filings, the filing party shall confer with the designating party,

13   in accordance with Local Civil Rule 5(g)(3)(A), to determine whether the designating party will

14   remove the confidential designation, whether the document can be redacted, or whether a motion

15   to seal or stipulation and proposed order is warranted. During the meet and confer process, the

16   designating party must identify the basis for sealing the specific confidential information at issue,

17   and the filing party shall include this basis in its motion to seal, along with any objection to sealing

18   the information at issue. Local Civil Rule 5(g) sets forth the procedures that must be followed and

19   the standards that will be applied when a party seeks permission from the court to file material

20   under seal. A party who seeks to maintain the confidentiality of its information must satisfy the

21   requirements of Local Civil Rule 5(g)(3)(B), even if it is not the party filing the motion to seal.

22

23

     STIPULATED PROTECTIVE ORDER                                                  LITTLER MENDELSON, P.C.
                                                                                        One Union Square
                                                -   4                            600 University Street, Suite 3200
                                                                                     Seattle, WA 98101.3122
                                                                                           206.623.3300
              Case 2:20-cv-01756-BJR Document 16 Filed 03/10/21 Page 5 of 12




 1   Failure to satisfy this requirement will result in the motion to seal being denied, in accordance with

 2   the strong presumption of public access to the Court’s files.

 3   5.     DESIGNATING PROTECTED MATERIAL

 4          5.1     Exercise of Restraint and Care in Designating Material for Protection. Each party

 5   or non-party that designates information or items for protection under this agreement must take

 6   care to limit any such designation to specific material that qualifies under the appropriate

 7   standards. The designating party must designate for protection only those parts of material,

 8   documents, items, or oral or written communications that qualify, so that other portions of the

 9   material, documents, items, or communications for which protection is not warranted are not swept

10   unjustifiably within the ambit of this agreement.

11          Mass, indiscriminate, or routinized designations are prohibited. Designations that are

12   shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

13   unnecessarily encumber or delay the case development process or to impose unnecessary expenses

14   and burdens on other parties) expose the designating party to sanctions.

15          If it comes to a designating party’s attention that information or items that it designated for

16   protection do not qualify for protection, the designating party must promptly notify all other parties

17   that it is withdrawing the mistaken designation.

18          5.2     Manner and Timing of Designations. Except as otherwise provided in this

19   agreement (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or

20   ordered, disclosure or discovery material that qualifies for protection under this agreement must

21   be clearly so designated before or when the material is disclosed or produced.

22

23

     STIPULATED PROTECTIVE ORDER                                                 LITTLER MENDELSON, P.C.
                                                                                       One Union Square
                                               -   5                            600 University Street, Suite 3200
                                                                                    Seattle, WA 98101.3122
                                                                                          206.623.3300
              Case 2:20-cv-01756-BJR Document 16 Filed 03/10/21 Page 6 of 12




 1                  (a)     Information in documentary form: (e.g., paper or electronic documents and

 2   deposition exhibits, but excluding transcripts of depositions or other pretrial or trial proceedings),

 3   the designating party must affix the word “CONFIDENTIAL” to each page that contains

 4   confidential material. If only a portion or portions of the material on a page qualifies for protection,

 5   the producing party also must clearly identify the protected portion(s) (e.g., by making appropriate

 6   markings in the margins).

 7                  (b)     Testimony given in deposition or in other pretrial proceedings: the parties

 8   and any participating non-parties must identify on the record, during the deposition or other pretrial

 9   proceeding, all protected testimony, without prejudice to their right to so designate other testimony

10   after reviewing the transcript. Any party or non-party may, within fifteen days after receiving the

11   transcript of the deposition or other pretrial proceeding, designate portions of the transcript, or

12   exhibits thereto, as confidential. If a party or non-party desires to protect confidential information

13   at trial, the issue should be addressed during the pre-trial conference.

14                  (c)     Other tangible items: the producing party must affix in a prominent place

15   on the exterior of the container or containers in which the information or item is stored the word

16   “CONFIDENTIAL.” If only a portion or portions of the information or item warrant protection,

17   the producing party, to the extent practicable, shall identify the protected portion(s).

18          5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

19   designate qualified information or items does not, standing alone, waive the designating party’s

20   right to secure protection under this agreement for such material. Upon timely correction of a

21   designation, the receiving party must make reasonable efforts to ensure that the material is treated

22   in accordance with the provisions of this agreement.

23

     STIPULATED PROTECTIVE ORDER                                                  LITTLER MENDELSON, P.C.
                                                                                        One Union Square
                                                -   6                            600 University Street, Suite 3200
                                                                                     Seattle, WA 98101.3122
                                                                                           206.623.3300
              Case 2:20-cv-01756-BJR Document 16 Filed 03/10/21 Page 7 of 12




 1   6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS

 2          6.1     Timing of Challenges. Any party or non-party may challenge a designation of

 3   confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality

 4   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

 5   burdens, or a significant disruption or delay of the litigation, a party does not waive its right to

 6   challenge a confidentiality designation by electing not to mount a challenge promptly after the

 7   original designation is disclosed.

 8          6.2     Meet and Confer. The parties must make every attempt to resolve any dispute

 9   regarding confidential designations without court involvement. Any motion regarding confidential

10   designations or for a protective order must include a certification, in the motion or in a declaration

11   or affidavit, that the movant has engaged in a good faith meet and confer conference with other

12   affected parties in an effort to resolve the dispute without court action. The certification must list

13   the date, manner, and participants to the conference. A good faith effort to confer requires a face-

14   to-face meeting or a telephone conference.

15          6.3     Judicial Intervention. If the parties cannot resolve a challenge without court

16   intervention, the designating party may file and serve a motion to retain confidentiality under Local

17   Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). The burden of

18   persuasion in any such motion shall be on the designating party. Frivolous challenges, and those

19   made for an improper purpose (e.g., to harass or impose unnecessary expenses and burdens on

20   other parties) may expose the challenging party to sanctions. All parties shall continue to maintain

21   the material in question as confidential until the court rules on the challenge.

22

23

     STIPULATED PROTECTIVE ORDER                                                 LITTLER MENDELSON, P.C.
                                                                                       One Union Square
                                               -   7                            600 University Street, Suite 3200
                                                                                    Seattle, WA 98101.3122
                                                                                          206.623.3300
              Case 2:20-cv-01756-BJR Document 16 Filed 03/10/21 Page 8 of 12




 1   7.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

 2   LITIGATION

 3           If a party is served with a subpoena or a court order issued in other litigation that compels

 4   disclosure of any information or items designated in this action as “CONFIDENTIAL,” that party

 5   must:

 6                  (a)     promptly notify the designating party in writing and include a copy of the

 7   subpoena or court order;

 8                  (b)     promptly notify in writing the party who caused the subpoena or order to

 9   issue in the other litigation that some or all of the material covered by the subpoena or order is

10   subject to this agreement. Such notification shall include a copy of this agreement; and

11                  (c)     cooperate with respect to all reasonable procedures sought to be pursued by

12   the designating party whose confidential material may be affected.

13   8.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

14           If a receiving party learns that, by inadvertence or otherwise, it has disclosed confidential

15   material to any person or in any circumstance not authorized under this agreement, the receiving

16   party must immediately (a) notify in writing the designating party of the unauthorized disclosures,

17   (b) use its best efforts to retrieve all unauthorized copies of the protected material, (c) inform the

18   person or persons to whom unauthorized disclosures were made of all the terms of this agreement,

19   and (d) request that such person or persons execute the “Acknowledgment and Agreement to Be

20   Bound” that is attached hereto as Exhibit A.

21

22

23

     STIPULATED PROTECTIVE ORDER                                                 LITTLER MENDELSON, P.C.
                                                                                       One Union Square
                                               -   8                            600 University Street, Suite 3200
                                                                                    Seattle, WA 98101.3122
                                                                                          206.623.3300
              Case 2:20-cv-01756-BJR Document 16 Filed 03/10/21 Page 9 of 12




 1   9.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

 2   MATERIAL

 3          When a producing party gives notice to receiving parties that certain inadvertently

 4   produced material is subject to a claim of privilege or other protection, the obligations of the

 5   receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision

 6   is not intended to modify whatever procedure may be established in an e-discovery order or

 7   agreement that provides for production without prior privilege review. The parties agree to the

 8   entry of a non-waiver order under Fed. R. Evid. 502(d) as set forth herein.

 9   10.    NON TERMINATION AND RETURN OF DOCUMENTS

10          Within 60 days after the termination of this action, including all appeals, each receiving

11   party must return all confidential material to the producing party, including all copies, extracts and

12   summaries thereof. Alternatively, the parties may agree upon appropriate methods of destruction.

13          Notwithstanding this provision, counsel are entitled to retain one archival copy of all

14   documents filed with the court, trial, deposition, and hearing transcripts, correspondence,

15   deposition and trial exhibits, expert reports, attorney work product, and consultant and expert work

16   product, even if such materials contain confidential material.

17          The confidentiality obligations imposed by this agreement shall remain in effect until a

18   designating party agrees otherwise in writing or a court orders otherwise.

19

20   //

21

22   //

23

     STIPULATED PROTECTIVE ORDER                                                 LITTLER MENDELSON, P.C.
                                                                                       One Union Square
                                               -   9                            600 University Street, Suite 3200
                                                                                    Seattle, WA 98101.3122
                                                                                          206.623.3300
             Case 2:20-cv-01756-BJR Document 16 Filed 03/10/21 Page 10 of 12




 1          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

 2   Dated: March 2, 2021                               Dated: March 2, 2021

 3

 4   /s/ Thomas G. Jarrad                               /s/ Alyesha A. Dotson
     Thomas G. Jarrard                                  Alyesha A. Dotson, WSBA #55122
 5   Law Office of Thomas G. Jarrard, PLLC              adotson@littler.com
     1020 North Washington Street                       Goldie A. Davidoff, WSBA #53387
 6   Spokane, WA 99201                                  gdavidoff@littler.com
     Tel: 425-239-7290                                  LITTLER MENDELSON, P.C.
     Email: tjarrard@att.net                            One Union Square
 7                                                      600 University Street, Suite 3200
                                                        Seattle, WA 98101.3122
 8                                                      Phone:        206.623.3300
                                                        Fax:          206.447.6965
 9   /s/ Jonathan D. Perrone
     Jonathan D. Perrone, Esq., pro hac vice            Attorneys for Defendant
     Timothy J. Turner, Esq., pro hac vice              EMW, Inc.
10   WHITCOMB, SELINSKY, P.C.
     2000 South Colorado Boulevard
11   Tower 1, Suite #9500
     Denver, CO 80222
12   Tel: 303-534-1958
     Email: jon@wsmlawpc.com
13   Email: tim@wsmlawpc.com

     Attorneys for Plaintiff
14   LAUNCE TURNER

15

16

17

18

19

20

21

22

23

     STIPULATED PROTECTIVE ORDER                                             LITTLER MENDELSON, P.C.
                                                                                   One Union Square
                                               -   10                       600 University Street, Suite 3200
                                                                                Seattle, WA 98101.3122
                                                                                      206.623.3300
             Case 2:20-cv-01756-BJR Document 16 Filed 03/10/21 Page 11 of 12




 1                                                 ORDER

 2          PURSUANT TO STIPULATION, IT IS SO ORDERED

 3          IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the production of any

 4   documents in this proceeding shall not, for the purposes of this proceeding or any other federal or

 5   state proceeding, constitute a waiver by the producing party of any privilege applicable to those

 6   documents, including the attorney-client privilege, attorney work-product protection, or any other

 7   privilege or protection recognized by law.

 8          DATED this 10th day of March, 2021.

 9

10

11

12                                                        A
                                                          Barbara Jacobs Rothstein
13                                                        U.S. District Court Judge

14

15

16

17

18

19

20

21

22

23

     STIPULATED PROTECTIVE ORDER                                              LITTLER MENDELSON, P.C.
                                                                                    One Union Square
                                              -   11                         600 University Street, Suite 3200
                                                                                 Seattle, WA 98101.3122
                                                                                       206.623.3300
              Case 2:20-cv-01756-BJR Document 16 Filed 03/10/21 Page 12 of 12




 1                                                 EXHIBIT A

 2                   ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 3           I,   ____________________________________           [print   or    type     full    name],      of

 4   ____________________________________ [print or type full address], declare under penalty of

 5   perjury that I have read in its entirety and understand the Stipulated Protective Order that was

 6   issued by the United States District Court for the Western District of Washington on [date] in the

 7   case of ________________ Launce Turner v. EMW, Inc., Case No. 2:20-cv-01756-BJR. I agree

 8   to comply with and to be bound by all the terms of this Stipulated Protective Order and I understand

 9   and acknowledge that failure to so comply could expose me to sanctions and punishment in the

10   nature of contempt. I solemnly promise that I will not disclose in any manner any information or

11   item that is subject to this Stipulated Protective Order to any person or entity except in strict

12   compliance with the provisions of this Order.

13           I further agree to submit to the jurisdiction of the United States District Court for the

14   Western District of Washington for the purpose of enforcing the terms of this Stipulated Protective

15   Order, even if such enforcement proceedings occur after termination of this action.

16   Date:

17   City and State where sworn and signed:

18   Printed name:

19   Signature:

20

21

22

23

     STIPULATED PROTECTIVE ORDER                                                LITTLER MENDELSON, P.C.
                                                                                      One Union Square
                                               -   12                          600 University Street, Suite 3200
                                                                                   Seattle, WA 98101.3122
                                                                                         206.623.3300
